Case 1:21-cv-00164-LPS Document 31-3 Filed 08/25/21 Page 1 of 3 PageID #: 1083




          EXHIBIT 3
       Case 1:21-cv-00164-LPS Document 31-3 Filed 08/25/21 Page 2 of 3 PageID #: 1084


Klaiber, James R.

From:                James F. McDonough, III <jmcdonough@hgdlawfirm.com>
Sent:                Friday, June 18, 2021 4:20 PM
To:                  Klaiber, James R.
Cc:                  Brian Farnan; Michael J. Farnan; Stamatios Stamoulis
Subject:             RE: DataCloud v. Squarespace: Motion for Judgment on the Pleadings



CAUTION: This email was sent by someone outside of the Firm.



***FRE 408 CONFIDENTIAL COMMUNICATION – FOR PURPOSES OF SETTLEMENT ONLY***

Hi Jim—I am reaching out to see if we, as counsel, can facilitate a businessperson to businessperson discussion
between our respective clients (and absent the lawyers). Looking at this dispute objectively, it seems that things
may soon start to get out of hand, and I thought it made sense for the parties to have a principal to principal
discussion now, rather than later.

Obviously, you have filed one motion to dismiss in the DataCloud v. Squarespace lawsuit, and you will
certainly file another, which we’ll oppose. However, even if you are right in arguing that every claim, of every
patent, of every family, are means plus function claims with insufficient structure—an unlikely proposition we
disagree with—we both know that this argument is not ripe until claim construction. Obviously, the motion will
kick the can down the road for a bit, which suits its purpose, but it has a very low chance of success on its
merits. I don’t say that to disparage your efforts, but instead, to focus on the big picture.

With this in mind, I think we should get the lawyers out of the way and facilitate a meeting between the
business folks to see if they can work out an amicable resolution. I know the parties have not talked directly,
and it may be that they are able to work something out. My client is reasonable and practical, and he has almost
always been able to reach terms with companies, in and out of litigation, even if it required a creative approach.

If there is a potential business solution to this matter, the parties should explore that now before both parties are
so invested that otherwise reasonable business solutions are foreclosed.

On behalf of my client, I ask that you please pass on this message to your client’s business folks and let me
know their response.

Thank you,
Jim McDonough

***FRE 408 CONFIDENTIAL COMMUNICATION – FOR PURPOSES OF SETTLEMENT ONLY***




                                                               1
  Case 1:21-cv-00164-LPS Document 31-3 Filed 08/25/21 Page 3 of 3 PageID #: 1085


[8]   �E;:NINGtR
      GARRISON
                        James F. McDonough, Ill
                        Partner
                        3621 Vinings Slope, Suite 4320, Atlanta GA 30339
      DAVIS, LLC
                        Tel: 404.996.0869 I Fax: 205.547.5504
l 5�ANNIVERSARY         jmcdonough@hgdlawfirm.com I www.hgdlawfirm.com
       2000�.?0;?I

                        Alabama      Georgia      New York




                                           2
